Exhibit 10.48
TERMINATION PROTECTION AGREEMENT
     WHEREAS, a Termination Protection Agreement (the “Agreement”) was entered
into between Imad Hajj (“Executive”) and Thomas and Betts Corporation and its
successors and assigns (the “Company”) effective October 2, 2006;
     WHEREAS, the Company and Executive mutually consented to the amendment and
restatement of the Agreement, effective October 2, 2006, to reflect the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the related final Treasury Department regulations;
     WHEREAS, the Board approved the terms and provisions of such amended and
restated Agreement at its meeting on September 5, 2007; and
     WHEREAS, the Company and Executive desire to amend and restate the
Agreement further, in order to clarify certain of its provisions that are
governed by, or are otherwise subject to, Sections 162(m) and 409A of the Code;
     NOW, THEREFORE, the Company and Executive hereby agree as follows:
     1. Defined Terms.
     Unless otherwise indicated herein, capitalized terms used in this Agreement
which are defined in Schedule A shall have the meanings set forth in Schedule A.
     The Company and Executive both agree that the definition of “Change in
Control” listed in Schedule A shall be used for Executive in any and all plans,
programs or agreements in which Executive participates or to which Executive is
a party in lieu of any similar definition used in such plans, programs or
agreements; provided, however, that the definition of “Change in Control” listed
in Schedule A shall not replace any such similar definition that serves as a
“permissible payment event” (within the meaning of Treas. Reg. § 1.409A-3(a))
under any such plan, program or agreement.
     2. Effective Date; Term.
     This Agreement commenced on October 2, 2006 (the “Effective Date”) and
shall continue in effect through October 2, 2009; provided, however, that the
term of this Agreement shall automatically be extended for one additional year
beyond October 2, 2009 and for successive one year periods thereafter, unless,
not later than January 30 of the third calendar year preceding the year in which
the term would otherwise automatically extend (e.g., 2007 for the 2010 calendar
year, 2008 for the 2011 calendar year, etc.), the Company shall have given
written notice to Executive that it does not wish to extend this Agreement for
an additional year, in which event this Agreement shall continue to be effective
until October 2 of the calendar year immediately preceding the calendar year in
which the term would have otherwise automatically extended; provided, further,
that, notwithstanding any such notice by the Company not to extend, if a Change
in Control occurs during the original or any extended term of this Agreement,
this Agreement shall remain in effect for a period of three (3) years after such
Change in Control.

 



--------------------------------------------------------------------------------



 



     3. Change in Control Benefits.
     Executive shall be entitled to the benefits provided under this Agreement
if a Triggering Event occurs. In the event that Executive’s employment is
terminated as a result of death or Disability, Executive shall not be entitled
to the benefits provided in this Section 3; however, Executive and/or
Executive’s family shall be entitled to receive benefits at least equal to the
most favorable benefits provided by the Company under its plans, programs and
policies relating to death and/or disability benefits as in effect at any time
during the 90-day period immediately preceding the earlier of the Change in
Control or the Termination Date.
          (a) Severance Payment. The Company shall pay Executive the aggregate
of the following amounts in one lump sum on the Payment Date:
               (i) to the extent not paid before the Payment Date in accordance
with the Company’s ordinary payroll practices, Executive’s earned but unpaid
base salary through the date of the Triggering Event at the rate in effect on
the date of such Triggering Event, or if higher, at the highest rate in effect
at any time within the 90-day period preceding the Change in Control;
               (ii) to the extent not paid before the Payment Date in accordance
with the terms of the Company’s bonus plan, any unpaid annual bonus payable to
Executive in respect of the calendar year ending prior to the Triggering Event
(but not less than the Average Bonus);
               (iii) an amount determined by multiplying the Average Bonus by a
fraction, the numerator of which is the number of days elapsed in the calendar
year in which the Triggering Event occurs up to and including the date of such
Triggering Event and the denominator of which is 365;
               (iv) a lump sum amount, in cash, equal to three (3) times
Executive’s Annual Compensation;
               (v) any unpaid earned and/or accrued vacation, and
               (vi) interest, for the period beginning on the date of the
Triggering Event and ending on the Payment Date at a rate equal to one hundred
twenty (120) percent of the monthly, compounded applicable federal rate, as in
effect under Section 1274(d) of the Code for the month before the month in which
the Triggering Event occurs.
               Notwithstanding the foregoing, if the unpaid base salary or any
portion thereof or the unpaid annual bonus or any portion thereof is subject to
a deferral election or the bonus is subject to Section 409A of the Code, such
amount shall be paid in accordance with the terms of such election and/or the
terms of the plan pursuant to which such amount was deferred.
          (b) Health Care Coverage.
               (i) The Company shall provide medical, prescription drug and
dental coverage at the Company’s expense to Executive and, if applicable, to
Executive’s family members eligible for such coverage under the Thomas & Betts
Welfare Benefit Plan, until the

- 2 -



--------------------------------------------------------------------------------



 



third anniversary of the Termination Date (the “Initial Coverage Period”). The
level of coverage to be provided hereunder shall in no event be less than the
level of coverage provided immediately before the earlier of the Termination
Date or the Change in Control.
               (ii) The following provisions shall apply if the coverage is
self-insured by the Company. The fair market value of coverage for each month
included in the Initial Coverage Period shall be deemed to consist of the
related monthly premium as would be determined for purposes of COBRA under
Section 4980B of the Code (the “Fair Market Value”). If the Delayed Payment Date
applies, commencing with the month immediately following the month in which his
Termination Date occurs and ending as of the last day of the month in which the
Delayed Payment Date occurs (the “Direct Payment Period”), Executive shall be
required to pay to the Company at the same time that COBRA premium payments are
otherwise due for that month an amount equal to the monthly Fair Market Value.
On the first day of the first month following the Delayed Payment Date, the
Company shall reimburse Executive for the aggregate amount paid by him during
the Direct Payment Period (the “Aggregate Premium Payment”). Effective with
respect to the first month following the Direct Payment Period and continuing
through the end of the Initial Coverage Period or during the entire Initial
Coverage Period if the Delayed Payment Date does not apply, the Company shall
cover Executive (and his family members, if applicable) at its sole expense each
month, but the Fair Market Value of such coverage shall constitute imputed
income to Executive. The Company shall make tax gross-up payments with respect
to such reimbursement for the Direct Payment Period and Company-paid coverage
during the Initial Coverage Period including (A) Company payment of any required
withholding with respect to the reimbursement and with respect to the Fair
Market Value of the monthly Company-paid coverage plus the amount of additional
withholding due each month as a result of the Company’s payment of such initial
withholding amount and (B) Company payment to Executive of an amount equal to
any additional federal, state and local tax imposed on Executive with respect to
income recognized by Executive pursuant to the foregoing payments, including the
amount of additional tax imposed on Executive as a result of Company’s payment
of such initial tax. The payment of such additional tax pursuant to (B) shall be
made no later than the end of the taxable year following the taxable year in
which Executive remits the related taxes.
               (iii) Following the Initial Coverage Period and for a period of
eighteen months thereafter, the Company shall permit Executive to elect to
continue coverage at Executive’s expense by paying the monthly COBRA premium, as
directed by the Company. Notwithstanding the foregoing, the COBRA continuation
period that is mandated by Section 4980B of the Code shall be deemed to have run
concurrently with the Initial Coverage Period.
               (iv) If Executive becomes employed by a new employer, the
coverage provided by Company under this Section 3(b) shall terminate on the date
Executive becomes eligible for the coverage provided by Executive’s new
employer.
               (v) For purposes of Section 409A of the Code, coverage provided
hereunder during the period of time that Executive would be entitled to
continuation coverage pursuant to COBRA is intended to qualify for the exception
from “deferred compensation” as a medical benefit provided in accordance with
Treas. Reg. § 1.409A-1(b)(9)(v)(B). Any additional coverage hereunder shall be
provided in accordance with the Reimbursement and In-Kind

- 3 -



--------------------------------------------------------------------------------



 



Benefit Rule and the tax gross-up payments shall be provided in accordance with
Treas. Reg. §1.409A-3(i)(v).
          (c) Other Welfare Benefits. The Company shall provide disability,
group term life and accidental death and dismemberment insurance at the
Company’s expense to Executive until the third anniversary of his Termination
Date. The level of coverage to be provided shall be no less than the level of
coverage provided immediately before the earlier of the Termination Date or the
Change in Control. To the extent that any such benefit is subject to
Section 409A of the Code and to the Delayed Payment Date, Executive shall be
responsible for the payment of all expenses, including, but not limited to, the
cost of the premiums for such coverage until the Delayed Payment Date. The
Company shall reimburse Executive on the Delayed Payment Date for all such costs
and expenses incurred prior to such Delayed Payment Date, provided proof of
payment has been provided and shall assume the obligation to pay all future
costs and expenses until the third anniversary of the Termination Date. The
Reimbursement and In-Kind Benefit Rule shall apply to amounts subject to
Section 409A of the Code.
          (d) Full Vesting of All Stock Options and Restricted Shares.
Notwithstanding any provision to the contrary in the Company’s equity incentive
plans (the “Equity Plans”) or any award agreement under the Equity Plans,
(i) any outstanding, unexercisable stock options or unvested restricted shares
shall become fully exercisable and vested as of the Termination Date and
(ii) all stock options, whether or not such stock options first become
exercisable pursuant to this Agreement, shall remain exercisable until the
earlier of (A) the tenth anniversary of the original date of grant or (B) the
latest date upon which the option could have expired by its original terms under
any circumstances; provided, however, that this sentence shall not restrict the
Company’s ability to adjust or settle outstanding stock options pursuant to the
terms of the Equity Plans, so long as Executive is treated in any such
adjustment or settlement no less favorably than any other employee of the
Company; and further provided that if Executive is, or ever has been, a “covered
employee” (within the meaning of Section 162(m) of the Code), only a pro-rata
portion of any unvested restricted shares that are intended to constitute
“performance-based compensation” shall vest incident to an Anticipatory
Termination Triggering Event, and solely if the related performance conditions
are fully met in accordance with the certification required of the Company’s
Compensation Committee by Section 162(m) of the Code.
          (e) Retirement Benefits. Executive shall be entitled to receive
retirement benefits in accordance with the provisions of the Company’s Executive
Retirement Plan.
          (f) Outplacement Services. The Company shall pay the reasonable
expenses incurred with respect to executive outplacement services by any one
qualified outplacement agency selected by Executive and reasonably satisfactory
to the Company from the Termination Date until the first anniversary of the
Termination Date; provided, however, that (i) such services are directly related
to Executive’s Separation from Service, and (ii) the period during which they
are covered and the payments made do not extend beyond the period described in
Treas. Reg. § 1.409A-1(b)(9)(v)(E).
          (g) Grantor Trust. Within ninety (90) days following execution of this
Agreement, the Company shall establish a grantor trust, known as a rabbi trust,
which shall

- 4 -



--------------------------------------------------------------------------------



 



provide for the Company to make an irrevocable contribution to fully fund the
cash payments provided for under this Agreement in the event of a Change in
Control. Notwithstanding the foregoing, such funding shall not be required if it
would result in the imposition of additional tax under Section 409A(b)(5) of the
Code.
     4. Mitigation.
     Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, and compensation earned from such employment or otherwise shall not
reduce the amounts otherwise payable under this Agreement. No amounts payable
under this Agreement shall be subject to reduction or offset in respect of any
claims which the Company (or any other person or entity) may have against
Executive.
     5. Code Section 4999 Tax Gross-Up.
          (a) In the event that any payment or benefit received or to be
received by Executive pursuant to the terms of this Agreement (the “Contract
Payments”) or otherwise in connection with Executive’s termination of employment
or contingent upon a change in ownership or control pursuant to any plan or
arrangement or other agreement with the Company (or any affiliate), (“Other
Payments” and, together with the Contract Payments, the “Payments”) would be
subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of the
Code, as determined as provided below, the Company shall pay to Executive, at
the time specified in Section 5(b) below, an additional amount (the “Gross-Up
Payment”) such that the net amount retained by Executive, after deduction of the
Excise Tax on the Payments and any federal, state and local income or other tax
and excise tax upon the payment provided for by this Section 5(a), and any
interest, penalties or additions to tax payable by Executive with respect
thereto, shall be equal to the total value of the Payments at the time such
Payments are to be made. For purposes of determining whether any of the Payments
will be subject to the Excise Tax and the amounts of such Excise Tax, (1) the
total amount of the Payments shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, except to the extent that, in the opinion of independent tax
counsel selected by the Company’s independent auditors and reasonably acceptable
to Executive (“Tax Counsel”), a Payment (in whole or in part) does not
constitute a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code, or such “excess parachute payments” (in whole or in part) are not subject
to the Excise Tax, (2) the amount of the Payments that shall be treated as
subject to the Excise Tax shall be equal to the lesser of (A) the total amount
of the Payments or (B) the amount of “excess parachute payments” within the
meaning of Section 280G(b)(1) of the Code (after applying clause (1) hereof),
and (3) the value of any non-cash benefits or any deferred payment or benefit
shall be determined by Tax Counsel in accordance with the principles of Sections
280G(d)(3) and (4) of the Code. For purposes of this Section 5, any additional
tax under Section 409A of the Code shall not be taken into account for purposes
of determining the amount of any payment due to or on behalf of Executive.
          (b) The Gross-Up Payments provided for in Section 5(a) hereof shall be
made upon the earlier of (i) the payment to Executive of any Payment or (ii) the
imposition upon

- 5 -



--------------------------------------------------------------------------------



 



Executive or payment by Executive of any Excise Tax, provided, however, if the
Gross-Up Payment is subject to the Delayed Payment Date, the Gross-Up Payments
shall be made on the Delayed Payment Date, if later. In no event shall any
amount due to Executive under this Section 5 be paid later than the end of the
Executive’s taxable year following Executive’s taxable year in which such taxes
are remitted..
          (c) Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after Executive is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. Executive shall not
pay such claim prior to the expiration of the 30-day period following the date
on which Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies Executive in writing prior to the expiration of such
period that it desires to contest such claim, Executive shall:
               (i) give the Company any information reasonably requested by the
Company relating to such claim;
               (ii) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company and reasonably satisfactory to
Executive;
               (iii) cooperate with the Company in good faith in order to
effectively contest such claim; and
               (iv) permit the Company to participate in any proceedings
relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including, but not limited to, additional interest and penalties and
related legal, consulting or other similar fees) incurred in connection with
such contest and shall indemnify and hold Executive harmless, on an after-tax
basis, for any Excise Tax or other tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. All such costs and expenses incurred due to a tax audit or
litigation addressing the existence of or amount of a tax liability under this
Section 5 shall be paid by the Company within thirty (30) days of the date
payment of such expenses is due or if such payment is subject to the Delayed
Payment Date, on the Delayed Payment Date, if later, but in any event not later
than (A) December 31 of the year following the year in which the taxes are
remitted to the taxing authority, or (B) where as a result of such audit or
litigation no taxes are remitted, December 31 of the year following the year in
which the audit is complete or there is a final and nonappealable settlement or
other resolution of the litigation. Any Gross-Up Payment as a result of any
Excise Tax or other tax (including interest and penalties with respect thereto)
imposed shall be paid at the time of imposition of such Excise Tax or other tax
or if such amount is subject to the Delayed Payment Date, on the Delayed Payment
Date, if later.

- 6 -



--------------------------------------------------------------------------------



 



          (d) The Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall reimburse the Executive the amount
of the claimed tax within five (5) days of remittance of such amount to the
Internal Revenue Service or, if such reimbursement is subject to the Delayed
Payment Date, on the Delayed Payment Date, if later and shall indemnify and hold
Executive harmless, on an after-tax basis, from any Excise Tax or other tax
(including interest or penalties with respect thereto) imposed with respect to
such reimbursement and such additional amount shall be paid at the time of
imposition of such Excise Tax or other tax or if such amount is subject to the
Delayed Payment Date, on the Delayed Payment Date, if later; and provided,
further, that if Executive is required to extend the statute of limitations to
enable the Company to contest such claim, Executive may limit this extension
solely to such contested amount. The Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority. In addition, no position may be taken nor any final resolution be
agreed to by the Company without Executive’s consent if such position or
resolution could reasonably be expected to adversely affect Executive (including
any other tax position of Executive unrelated to the matters covered hereby).
          (e) As a result of any uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Company or the Tax
Counsel hereunder, it is possible that Gross-Up Payments which will not have
been made by the Company should have been made (“Underpayment”), consistent with
the calculations required to be made hereunder. In the event that the Company
exhausts its remedies and Executive thereafter is required to pay to the
Internal Revenue Service an additional amount in respect of any Excise Tax, the
Company or the Tax Counsel shall determine the amount of the Underpayment that
has occurred and any such Underpayment shall promptly be paid by the Company to
or for the benefit of Executive, subject, however, to the requirements of
Section 5(b) regarding time of payment.
          (f) If, after the receipt by Executive of the Gross-Up Payment or an
amount reimbursed by the Company under Section 5(d) in connection with the
contest of an Excise Tax claim, Executive receives any refund with respect to
such claim, Executive shall promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If after the receipt by Executive of an amount reimbursed
by the Company in connection with an Excise Tax claim, a determination is made
that Executive shall not be entitled to any refund with respect to such claim
and the Company does not notify Executive in writing of its intent to contest
the denial of such refund prior to the expiration of 30 days after such
determination, such reimbursement shall not be required to be repaid.

- 7 -



--------------------------------------------------------------------------------



 



     6. 409A Gross-Up Payment.
          (a) Subject to the requirements stated in this Section 6, in the event
that amounts hereunder become subject to the additional tax and interest under
Section 409A of the Code (“409A additional tax”) as a result of a plan document
failure or an operational failure caused solely by the action or inaction of the
Company (and not at the request of Executive), the Company shall pay to
Executive an amount equal to such 409A additional tax and any additional taxes
imposed upon Executive due to the Company’s payment of such 409A additional tax
(a “409A Gross-Up Payment”). In no event, however, shall any amounts become
payable under this Section 6 as a result of compensation required to be included
in gross income by reason of Section 409A(b)(3) of the Code. Subject to the
notification requirements set forth in Section 6(b) in the event the 409A
additional tax is not remitted by withholding, the 409A Gross-Up Payment shall
be paid to Executive within five business days of the date such taxes are
remitted to the applicable taxing authority, or, if the 409A Gross-Up Payment is
subject to the Delayed Payment Date, on the Delayed Payment Date, if later. In
no event shall any amount due to Executive under this Section 6 be paid later
than the end of Executive’s taxable year following Executive’s taxable year in
which such taxes are remitted.
          (b) Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the 409A Gross-Up Payment. Such notification shall be given as soon
as practicable but no later than (10) ten business days after Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which he gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies Executive in writing prior to the expiration of such
period that it desires to contest such claim, or if the Company notifies
Executive at the time of payment of the 409A Gross-Up Payment under Section 6(a)
that it desires to contest the application of the 409A additional tax (in either
case, a “claim”), Executive shall (i) give the Company any information
reasonably requested by the Company relating to such claim, (ii) take such
action in connection with contesting such claim as the Company shall reasonably
request in writing from time to time, including ,without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by the Company, (iii) cooperate with the Company in good faith in order
effectively to contest such claim, and (iv) permit the Company to participate in
any proceeding relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
Executive harmless, on an after-tax basis, for any income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. All such costs and expenses
incurred due to a tax audit or litigation addressing the existence of or amount
of a tax liability under this Section 6 shall be paid by the Company within
thirty (30) days of the date payment of such expenses is due or, if such payment
is subject to the Delayed Payment Date, on the Delayed Payment Date, if later,
but in any event not later than (A) December 31 of the year following the year
in which the taxes are remitted to the taxing authority, or (B) where as a
result of such audit or litigation no taxes are remitted, December 31 of the
year following the year in which the audit is complete or there is a final and
nonappealable settlement or other resolution of the litigation. Without
limitation on the

- 8 -



--------------------------------------------------------------------------------



 



foregoing provisions of this Section 6(b), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim, and Executive
shall prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, however, that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a 409A Gross-Up
Payment would be payable hereunder, and Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
          (c) If Executive becomes entitled to receive one or more refunds of
all or any part of the 409A additional tax with respect to which a 409A Gross-Up
Payment was made, Executive shall pay the refund to the Company within five
business days of the receipt of any such refund.
     7. Employment Status; No Effect Prior to Change in Control; Termination for
Cause.
          (a) Executive and the Company acknowledge and agree that prior to a
Change in Control, Executive’s employment is “at will” and may be terminated at
any time, by the Company with or without Cause or by Executive with or without
Good Reason, subject to applicable law. In the event Executive’s employment is
terminated for any reason prior to a Change in Control, other than an
Anticipatory Termination Triggering Event, Executive shall have no rights to any
payments or benefits under this Agreement and after any such termination, this
Agreement shall be of no further force or effect.
          (b) In the event Executive is terminated for Cause following a Change
in Control, Executive shall have no rights to any payments or benefits under
this Agreement.
     8. Indemnification; Director’s and Officer’s Liability Insurance.
     Until the sixth anniversary of the Termination Date and for so long
thereafter as any claim for indemnification asserted on or prior to such date
has not been fully adjudicated (the “Indemnification Period”), the Company shall
indemnify, defend, and hold harmless Executive against all losses, damages,
costs, expenses (including attorneys’ fees) or liabilities (including attorneys’
fees) with respect to bona fide claims regarding actions or omissions or alleged
actions or omissions arising out of or relating to performance by Executive of
services for, or in the capacity of Executive as director, officer or employee
of, the Company or any affiliate of the Company which have occurred on or prior
to the Termination Date to the same extent and on the same terms and conditions
(including with respect to advancement of expenses) as permitted under
applicable law and the Company’s certificate of incorporation and by-laws as in
effect immediately prior to the earlier of the Termination Date or the Change in
Control. In addition, the Company shall maintain Director’s and Officer’s
liability insurance (from an insurance company rated not less than A by A.M.
Best Company) and, if Executive served or has served

- 9 -



--------------------------------------------------------------------------------



 



as a fiduciary of any pension or benefit plan, ERISA fiduciary insurance, on
behalf of Executive, at the level in effect immediately prior to the earlier of
the Termination Date or the Change in Control, for the Indemnification Period.
     9. Confidential Information.
     Executive acknowledges that any confidentiality agreement entered into by
Executive and the Company remains in full force and effect and survives the
termination of his or her employment with the Company; provided that nothing
contained in such agreement or this Section 9 shall prevent Executive from being
employed by a competitor of any of the Company or utilizing Executive’s general
skills, experience, and knowledge, including those developed while employed by
any of the Company or its affiliates.
     10. Disputes.
     Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Memphis, Tennessee or,
at the option of Executive, in the county where Executive then resides, in
accordance with the Rules of the American Arbitration Association then in
effect, except that Executive may, at Executive’s option, bring that action in a
court of competent jurisdiction, even if the Company has earlier instituted an
action hereunder. Judgment may be entered on an arbitrator’s award relating to
this Agreement in any court having jurisdiction.
     11. Costs of Proceedings.
     The Company shall pay for all costs and expenses of Executive, at least
monthly, including attorneys’ fees and disbursements, in connection with any
legal proceeding (including arbitration), whether instituted by the Company or
by Executive during Executive’s lifetime, relating to the interpretation or
enforcement of any provision of this Agreement, except that if Executive
instituted the proceeding and the judge, arbitrator or other individual
presiding over the proceeding affirmatively finds that Executive instituted the
proceeding in bad faith, then Executive shall be required to pay all costs and
expenses of Executive, including attorney’s fees and disbursements, and shall
not be entitled to reimbursement and shall reimburse the Company for any amounts
previously paid by the Company to Executive for such costs and expenses. The
Reimbursement and In-Kind Benefit Rule shall apply and if any payment is subject
to the Delayed Payment Date, it shall not be paid prior to the Delayed Payment
Date.
     12. Successors and Assigns.
     Except as otherwise provided herein, this Agreement shall be binding upon,
inure to the benefit of and be enforceable by the Company and Executive and
their respective heirs, legal representatives, successors and assigns. If the
Company shall be merged into or consolidated with another entity, the provisions
of this Agreement shall be binding upon and inure to the benefit of the entity
surviving such merger or resulting from such consolidation. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by agreement in form and substance satisfactory to
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to

- 10 -



--------------------------------------------------------------------------------



 



perform it if no such succession had taken place. The provisions of this
Section 12 shall continue to apply to each subsequent employer of Executive in
the event of any subsequent merger, consolidation or transfer of assets of such
subsequent employer.
     13. Withholding.
     Notwithstanding the provisions of Sections 4, 5 and 6 hereof, the Company
may, to the extent required by law, withhold applicable federal, state and local
income and other taxes from any payments due to Executive hereunder.
     14. Compliance with Code Section 409A.
     This Agreement is intended to comply with the requirements of Section 409A
of the Code and shall be construed and interpreted in accordance therewith in
order to avoid the imposition of additional tax thereunder.
     15. Applicable Law.
     This Agreement shall be governed by and construed in accordance with the
laws of the State of Tennessee, without reference to principles of conflicts of
law, applicable to contracts made and to be performed therein.
     16. Entire Agreement.
     This Agreement constitutes the entire agreement between the parties
regarding severance benefits following a Change in Control and supersedes and
overrides any prior agreement entered into between the Company and Executive
regarding severance benefits following a Change in Control between the Company
and Executive. This Agreement may be changed only by a written agreement
executed by the Company and Executive.
     17. Notice.
     Notices and all other communications provided for in this Agreement shall
be in writing and shall be deemed to have been duly given when personally
delivered, delivered by a nationally recognized overnight delivery service, or
sent by certified mail, return receipt requested, postage prepaid, addressed to
the respective addresses last given by each party to the other, provided that
all notices to the Company shall be directed to the attention of the Board with
a copy to the Secretary of the Company. All notices and communications shall be
deemed to have been received on the date of delivery thereof or on the third
business day after the mailing thereof, except that notice of change of address
shall be effective only upon receipt.
     18. Severability.
     The provisions of this Agreement shall be deemed severable, and the
invalidity or unenforceability of any provision hereof shall not affect the
validity or enforceability of the other provisions hereof.

- 11 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the ___day
of                                         , 2008.

                  THOMAS & BETTS CORPORATION    
 
           
 
  By:        
 
           
 
  Name        
 
  Title                    
 
      Imad Hajj         

- 12 -



--------------------------------------------------------------------------------



 



SCHEDULE A
TO IMAD HAJJ
TERMINATION PROTECTION AGREEMENT
CERTAIN DEFINITIONS
     As used in this Agreement, and unless the context requires a different
meaning, the following terms, when capitalized, have the meaning indicated:
     “Annual Compensation” means the sum of (i) Executive’s annual rate of base
salary in effect on the date of the Change in Control or, if higher, the
Termination Date, (ii) the Average Bonus and (iii) Executive’s perquisite
allowance for the calendar year immediately prior to the calendar year in which
the earlier of the Termination Date or the Change in Control occurs.
     “Anticipatory Termination Triggering Event” means the Executive’s
Separation from Service for a reason other than death or Disability before a
Change in Control provided Executive’s employment is terminated by the Company
or its affiliates without Cause and Executive reasonably demonstrates that such
Separation from Service was at the request or suggestion of any individual or
entity that is or was attempting to effectuate a Change in Control within the 12
months following such Separation from Service.
     “Average Bonus” means the greater of (i) Executive’s target bonus for the
calendar year immediately prior to the calendar year in which the earlier of the
Termination Date or the Change in Control occurs, or (ii) the highest bonus paid
or payable to Executive in respect of any of the five (5) calendar years
(annualized with respect to any such calendar year for which Executive has been
employed for only a portion thereof) immediately prior to the calendar year in
which the earlier of the Termination Date or the Change in Control occurs.
Notwithstanding the foregoing, effective with respect to a Termination Date or
Change in Control (whichever is earlier) occurring on or after January 1, 2010,
if Executive is or ever has been a “covered employee” (within the meaning of
Section 162(m) of the Code), the amount described in clause (i), above, shall
cease to apply, and shall be replaced by the phrase, “55% of Executive’s annual
rate of base salary for the calendar year immediately prior to the calendar year
in which the earlier of the Termination Date or the Change in Control occurs.”
     “Average Long Term Incentive Award” means the sum of (i) the average
Black-Scholes value (as determined by the accountant employed by the Company
immediately prior to the Change in Control) of the annual stock options granted
to Executive during the three calendar years immediately prior to the calendar
year in which the earlier of the Termination Date or the Change in Control
occurs and (ii) the average value of the annual restricted stock awards
(determined by reference to the closing values of the restricted shares on the
dates on which they were granted) granted to Executive during the three calendar
years immediately prior to the calendar year in which the earlier of the
Termination Date or the Change in Control occurs.
     “Board” means the Company’s Board of Directors.
     “Cause” shall mean Executive’s termination of employment due to:

 



--------------------------------------------------------------------------------



 



(a) Executive’s conviction of, or plea of guilty or nolo contendere to, a
felony; or
(b) the willful engaging by Executive in gross misconduct which is materially
and demonstrably injurious to the Company.
     For a termination of employment to be for Cause: (i) Executive must receive
a written notice which indicates in reasonable detail the facts and
circumstances claimed to provide a basis for the termination of Executive’s
employment for Cause; (ii) Executive must be provided with an opportunity to be
heard no earlier than 30 days following the receipt of such notice (during which
notice period Executive has the opportunity to cure and has failed to cure or
resolve the behavior in question); and (iii) there must be a good faith
determination of Cause by at least three-quarters of the non-employee outside
director members of the Board.
     “Change in Control” For the purpose of this Agreement, a “Change in
Control” shall, without limitation, be deemed to have occurred if:
          (a) A third person, including a “group” as such term is used in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), becomes the beneficial owner, directly or indirectly, of 25% or
more of the combined voting power of the Company’s outstanding voting securities
ordinarily having the right to vote for the election of directors of the
Company; or
          (b) Individuals who, as of the date hereof, constitute the Board cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least three-quarters of the directors comprising the Board as of the date
hereof (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of the Company) shall be, for
purposes of this Agreement, considered as though such person were a member of
the Board as of the date hereof; or
          (c) The consummation of (i) any consolidation, share exchange, merger
or amalgamation of the Company as a result of which the individuals and entities
who were the respective beneficial owners of the outstanding common stock of the
Company and the voting securities of the Company immediately prior to such
consolidation, share exchange, merger or amalgamation do not beneficially own,
immediately after such consolidation, share exchange, merger or amalgamation,
directly or indirectly, 50% or more, respectively, of the common stock and
combined voting power of the voting securities entitled to vote of the company
resulting from such consolidation, share exchange, merger or amalgamation; or
(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all the assets or earning power
of the Company; or
          (d) The approval by the shareholders of a plan of complete liquidation
or dissolution of the Company.
     “Code” means the Internal Revenue Code of 1986, as amended.

- 2 -



--------------------------------------------------------------------------------



 



     “Company” means Thomas & Betts Corporation and its successors and assigns.
     “Delayed Payment Date” means the first business day following the six-month
anniversary of the Termination Date. A payment or benefit shall not be subject
to the Delayed Payment Date if (i) the payment or benefit is not subject to
Section 409A of the Code, (ii) the payment event with respect to the payment or
benefit, for purposes of Section 409A of the Code, is other than Separation from
Service, or (iii) on the Termination Date, no stock of the Company (or any other
entity considered a single employer with the Company under Treas. Reg.
§1.409A-1(g) or any successor thereto) is publicly traded on an established
securities market or otherwise.
     “Disability” means total disability or permanent disability as determined
under the Company’s long-term disability plan in which Executive participates,
as it exists from time to time; provided, however, if Executive does not
participate in the Company’s long-term disability plan, then “Disability” means
an illness or injury which prevents Executive from performing his or her duties,
as they existed immediately prior to the illness or injury, on a full time basis
for 180 consecutive business days, and is determined to be total and permanent
disability by a physician selected by the Company and acceptable to Executive or
Executive’s legal representative.
     “Good Reason” means any of the following actions, without Executive’s
express prior written approval, other than due to Executive’s permanent
disability or death:
               (i) any reduction in Executive’s annual base salary;
               (ii) any failure to pay Executive an annual bonus, in cash, at
least equal to the Average Bonus;
               (iii) any failure by the Company to grant Executive with long
term incentives annually that are at least equal to the value of the Average
Long Term Incentive Award, where the value of the long term incentives granted
to Executive in any year are determined by the accountants employed by the
Company immediately prior to the Change in Control using a valuation method
consistent with the methodology used to value the Average Long Term Incentive
Award;
               (iv) Executive’s duties, titles, responsibilities or authority
(including offices and reporting relationships) are diminished in comparison to
the duties, titles and responsibilities or authority enjoyed by Executive
immediately prior to the Change in Control, other than as a result of an
insubstantial and inadvertent action which is remedied by the Company promptly
after receipt of notice thereof by Executive;
               (v) any material reduction in Executive’s and/or Executive’s
family’s eligibility to participate and his/her/their level of benefit in each
of the Company’s welfare benefit plans, including, without limitation, all
medical, prescription, dental, disability, salary continuance, group life,
accidental death and travel accident insurance plans and programs of the Company
in comparison to the highest level of eligibility and level of benefit enjoyed
by Executive and Executive’s family during the 90 day period preceding the
Change in Control;

- 3 -



--------------------------------------------------------------------------------



 



               (vi) any material reduction, in the aggregate, in Executive’s
ability to participate in all incentive, savings and retirement plans or
programs applicable to other key executives (including the Company’s restricted
stock and stock option plans), to a level less favorable to Executive than the
highest level enjoyed by Executive in such plans or programs during the 90 day
period preceding the Change in Control;
               (vii) the Company’s requiring Executive to be based at any office
or location which is located more than 35 miles from the location where
Executive was based immediately prior to the Change in Control;
               (viii) any material reduction of any fringe benefits, including
any car allowance enjoyed by Executive during the ninety (90) day period
immediately prior to the Change in Control;
               (ix) any material reduction in the level of Executive’s
entitlement to a particular office or office size or to particular furnishings
or to secretarial or other assistance as enjoyed by Executive during the ninety
(90) day period immediately prior to the Change in Control;
               (x) any reduction in the level of Executive’s entitlement to paid
vacation as enjoyed by Executive during the ninety (90) day period immediately
prior to the Change in Control;
               (xi) any termination of employment by Executive within the
thirty-day period immediately following the twelve-month anniversary of the
Change in Control; or
               (xii) the failure of the Company to obtain a satisfactory
agreement from any successor to assume and agree to perform the Agreement, as
contemplated in Section 12 of this Agreement.
     Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any circumstances constituting Good Reason
hereunder. For purposes of the Agreement, any good faith determination of “Good
Reason” made by Executive shall be conclusive.
     “Payment Date” means (i) the Delayed Payment Date, if (A) the payment is
subject to Section 409A of the Code, (B) the payment event for purposes of
Section 409A of the Code is Separation from Service, and (C) on the Termination
Date stock of the Company (or any other entity considered a single employer with
the Company under Treas. Reg. §1.409A-1(g) or any successor thereto) is publicly
traded on an established securities market or otherwise, or (ii) in any other
case, the date that is ten (10) days after the Termination Date.
     “Reimbursement and In-Kind Benefit Rule” means, with respect to in-kind
benefits provided or expenses eligible for reimbursement which are subject to
Section 409A of the Code, that (i) the benefits provided or the amount of
expenses eligible for reimbursement during any calendar year shall not affect
the benefits provided or expenses eligible for reimbursement in any other
calendar year, except as otherwise provided in Treas. Reg. §
1.409A-3(i)(1)(iv)(B), and (ii) the reimbursement of an eligible expense shall
be made as soon as practicable after Executive

- 4 -



--------------------------------------------------------------------------------



 



requests such reimbursement, but not later than the December 31 following the
calendar year in which the expense was incurred and if the payment is subject to
the Delayed Payment Date, not earlier than the Delayed Payment Date.
     “Separation from Service” means Executive’s separation from service with
the Company and its affiliates within the meaning of Treas. Reg. § 1.409A-1(h)
or any successor thereto.
     “Separation from Service Triggering Event” means the Executive’s Separation
from Service for a reason other than death or Disability on the date of or
within three years following a Change in Control provided Executive’s employment
is terminated by the Company or its affiliates without Cause or by Executive for
Good Reason.
     “Termination Date” means the date of Executive’s Separation from Service.
     “Triggering Event” means the earlier to occur of (i) a Separation from
Service Triggering Event, or (ii) an Anticipatory Termination Triggering Event.

- 5 -